Citation Nr: 0524012	
Decision Date: 08/31/05    Archive Date: 09/09/05

DOCKET NO.  02-08 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona



THE ISSUE

Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), claimed as secondary to service-
connected pulmonary tuberculosis (PTB).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. Hancock, Counsel



INTRODUCTION

The appellant is a veteran who had active service from 
September 1942 to November 1945, and from April 1948 to 
December 1953.  This matter is before the Board of Veterans' 
Appeals (Board) on appeal from a December 2001 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Phoenix, Arizona.  In January 2004 the Board 
remanded the case to the RO for additional development.


FINDING OF FACT

COPD was not manifested in service, and is not shown to be 
related to the veteran's service or to his service-connected 
PTB.


CONCLUSION OF LAW

Service connection for COPD is not warranted.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.310 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

An August 2001 letter from the AOJ to the appellant (issued 
prior to the initial AOJ decision) informed him of what 
evidence was required to substantiate the secondary service 
connection claim and of his and VA's respective duties for in 
securing evidence (i.e., what portion of the evidence both he 
and VA were responsible for obtaining).  The appellant was 
also asked to submit evidence and/or information in his 
possession to the AOJ.  The December 2001 rating decision and 
the June 2002 statement of the case (SOC) explained what the 
record showed and why the claim was denied.  A May 2005 
supplemental SOC (SSOC), at page 2, also advised the 
appellant to "provide any evidence in [his] possession that 
pertains to the claim."  

Regarding the "duty to assist," the RO has obtained the 
veteran's service medical records.  Available postservice 
private medical records and VA outpatient records have also 
been secured.  The veteran has been afforded many VA 
examinations, most recently in 2004.  The record is complete.  
VA's duties to notify and assist are met.  The veteran is not 
prejudiced by the Board's proceeding with appellate review.  
See also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

Factual Basis

Service medical records show that on August 1942 and April 
1948 enlistment examinations no pulmonary defects were noted.  
The service medical records do not show a diagnosis of COPD.  
A November 1945 separation examination showed no lung 
defects, and chest X-ray was normal.  An April 1951 discharge 
and reenlistment examination report notes that a chest X-ray 
showed findings suggestive of a minimal tuberculosis lesion, 
but that there was no clinical evidence of tuberculosis.  An 
August 1953 clinical board report shows a diagnosis of active 
PTB, moderately advanced.  On November 1953 separation 
examination left upper lung infiltration noted on X-ray was 
reported.  Active PTB, moderately advanced was diagnosed.  

A February 1954 rating decision granted service connection 
for PTB.  

January 1995 VA pulmonary function testing was within normal 
limits.  

Private medical records, dated from 1998 to 1999, include a 
February 1999 chest X-ray report which shows a diagnosis of 
early left ventricular hypertrophy and mild to moderate COPD, 
and an October 1999 history and physical examination report 
which includes a diagnosis of COPD.  

A September 2000 VA outpatient treatment record includes a 
diagnosis of COPD.  

In July 2001 the veteran's treating VA physician noted that 
the veteran had mild COPD which "may possibly" be related 
to his history of "TB" [tuberculosis].  

On September 2001 VA respiratory examination, the examiner 
indicated that he did not have access to the veteran's file, 
and that no medical records were reviewed in conjunction with 
the examination.  The examiner opined that it was "not 
likely" that the veteran's obstructive pulmonary disease was 
related to the veteran's PTB.  He added that no significant 
residual or impairment from old "TBC" [tuberculosis] was 
shown.  The examiner did not comment on the July 2001 VA 
treating physician's opinion.  

VA outpatient treatment records dated from 2002 to 2003 
contain no information as to a nexus between the veteran's 
service-connected PTB and his COPD.

On January 2004 VA pulmonary examination, the examiner noted 
that the veteran's claims file had been reviewed.  COPD was 
diagnosed (despite the veteran's inability to produce valid 
pulmonary function studies), and the examiner commented that 
the only evident residual of the veteran's PTB was some 
localized fibrocalcific scarring.  The examiner noted that 
while it was "conceivable" that extensive far advanced 
tuberculosis, causing generalized scarring and distortion of 
lung parenchyma, could result in obstructive disease due to 
the scarring, with formation of bullae, such was not the case 
in the instant matter.  The examiner added that in order to 
have the degree of symptomatology and even physical findings 
that the veteran manifests, this was clearly due to a 
generalized process of obstructive pulmonary disease 
independent of any residual from that limited area of 
tuberculosis.  The examiner commented on the above-mentioned 
July 2001 VA medical opinion which stated that the veteran's 
mild COPD "may possibly" be related to his history of "TB" 
[tuberculosis], indicating that this opinion was 
"speculative," and was not supported by medical evidence.  
The examiner concluded by opining that "it is not at least 
as likely as not, that the old tuberculosis has caused or 
aggravated the veteran's present chronic obstructive 
pulmonary disease."  The examiner commented that X-rays 
confirmed only minimal scarring from the old "TB," 
reinforcing the opinion given.  

Laws and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).  Service 
connection may be also granted for a disorder that is 
proximately due to, the result of, or aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a); Allen v. 
Brown, 7 Vet. App. 439 (1995).

In order to establish service connection for a claimed 
disorder, there must be:  (1)  medical evidence of a current 
disability; (2)  medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3)  medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).

Analysis

It is not shown that COPD was manifested (or incurred or 
aggravated) in service; the veteran does not allege 
otherwise.  Consequently, direct service connection for COPD 
(i.e., on the basis that COPD became manifest in service and 
persisted) is not warranted.  

The veteran's theory of entitlement is one of secondary 
service connection.  The threshold requirements that must be 
met to establish secondary service connection are:  1.) 
Competent evidence (a medical diagnosis) of the disability 
for which service connection is sought.  2.) That there is a 
disability for which service connection is already 
established.  3.) Competent evidence of a nexus between the 
disability for which service connection is sought and the one 
which is already service connected (i.e., competent evidence 
that the service connected disability caused or aggravated 
the disability for which service connection is sought.   

The first two of these requirements are met.  COPD is 
diagnosed; and PTB is service-connected.  As to the third 
requirement, the veteran's treating VA physician noted in 
July 2001 that he has mild COPD which "may possibly" be 
related to his history of TB.  However, this opinion is 
couched in speculative terms.  The physician opines that the 
COPD "may possibly" be related to the history of TB; it 
does not state definitely that the COPD "as likely as not" 
(the standard of proof required) was caused or aggravated by 
the PTB.  Furthermore, the physician did not explain the 
rationale for the opinion given.  Thus the opinion is not 
sufficiently probative in this matter.  

A VA physician who examined the veteran in January 2004 (when 
the veteran's service medical records were available - and 
the claim folders were completely reviewed) opined that it 
was not at least as likely as not that the old tuberculosis 
had caused or aggravated the veteran's present COPD.  The 
opining VA examiner reviewed the entire record, explained the 
rationale for the opinion in detail, indicating, in essence, 
that while it was not inconceivable that extensive far 
advanced TB causing far advanced generalized scarring and 
distortion of lung parenchyma could result in obstructive 
disease due to the scarring, the veteran did not have 
findings of such far advanced PTB.  The examiner commented 
that the opinion possibly relating the veteran's COPD to his 
service connected PTB was speculative and unsupported by the 
record.  

Because the January 2004 VA examiner's opinion is stated in 
more definite (rather than speculative) terms, is based on a 
review of the entire record, and because it includes a 
detailed explanation of the supporting rationale (which is 
not rebutted by any competent evidence of record) the Board 
finds that opinion probative and persuasive in this matter.  

The veteran's statements relating his COPD to his service-
connected PTB are not competent evidence.  As a layperson, he 
is not competent to opine regarding the etiology of a disease 
or disability.  See Espiritu, supra.  The preponderance of 
the evidence is against the veteran's claim.  Hence, it must 
be denied.


ORDER

Service connection for COPD is denied.



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


